The respective attorneys for the parties to this action have, on this appeal from a judgment of the Supreme Court, Queens County, dated May 20,1975, agreed by stipulation dated July 30, 1975 and made at a conference in this court on said date before Mr. Justice Gittelson, and confirmed by their respective letters to this court, dated July 31, 1975, that the judgment be modified in a specific manner. In accordance with the foregoing, the judgment is modified by deleting therefrom the third decretal paragraph and substituting therefor a direction that defendant, Michael Stevens, shall pay plaintiff’s attorneys $600 as a counsel fee within 10 days after entry of the order to be made hereon. As so modified, judgment affirmed, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.